Order entered November 4, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00175-CV

     BRIDGET PARSON AKA BRIDGET BROWN PARSON, Appellant

                                         V.

                              BECKY COLE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-15-01563-B

                                      ORDER

      We abated this appeal on June 4, 2021 due to appellant filing for bankruptcy.

By notice filed November 2, 2021, appellee informs the Court that appellant’s

bankruptcy has been dismissed. Accordingly, we REINSTATE the appeal. See

TEX. R. APP. P. 8.3(a).

      We note the reporter’s record has not been filed. We ORDER Robin N.

Washington, Official Court Reporter for County Court at Law No. 2, to file, no
later than November 30, 2021, the reporter’s record or written verification no

record exists or appellant has not requested the record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Washington and the parties.

                                              /s/   CRAIG SMITH
                                                    JUSTICE